t c memo united_states tax_court estate of marie a maniglia deceased joseph s maniglia executor petitioner v commissioner of internal revenue respondent docket no filed date paul j dee jr and jueun chung for petitioner michael r fiore for respondent memorandum opinion wells judge respondent determined a dollar_figure deficiency in the estate_tax of the estate of marie a maniglia the decedent the issue we must decide is whether the entire value of certain real_property or only percent of the value of that property is properly includable in the decedent’s gross_estate all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition in the instant case joseph s maniglia1 resided in wareham massachusetts the decedent died on date at the time of her death the decedent resided in somerville massachusetts the decedent was a widow whose husband angelo maniglia died in the decedent had two sons frank a maniglia and joseph s maniglia frank a maniglia was involved in a small plane crash in and his body was never recovered the decedent was survived only by joseph s maniglia who is the executor of her estate the real_estate pincite commonwealth avenue boston massachusetts was a multi-unit residential rental apartment building the property on date henry fluster conveyed the property to the decedent and frank a maniglia as joint_tenants for dollar_figure the deed was properly recorded in the suffolk county massachusetts registry of deeds the registry the caption on the petition incorrectly stated the executor’s name to be joseph a maniglia the caption has been amended by order to correctly state the executor’s name as joseph s maniglia the property was paid for as follows a loan of dollar_figure from the winter hill federal savings loan association to the decedent secured_by a mortgage on the property which was recorded in the registry on date a loan of dollar_figure from henry fluster to the decedent secured_by a mortgage on the property which was recorded in the registry on date and dollar_figure in cash on date frank a maniglia conveyed his undivided one-half interest in the property to the decedent for a nominal consideration the conveyance was recorded in the registry on date the decedent executed an indenture of trust creating the fam-trust fam-trust as a nominee trust4 under we note that the mortgages were recorded in march months before the conveyance of the property from henry fluster to the decedent and frank a manigilia however these facts were stipulated by the parties and the record does not contain any documents indicating another recording date we note that the documents are not consistent in the spelling of fam-trust the above-mentioned indenture of trust referred to the fam-trust other documents vary slightly for example the trust has been referred to as the fam trust or fam trust unless referring to a specific spelling on a document we will use fam-trust a nominee_trust is an entity created for the purpose of holding legal_title to property see eg 595_f2d_890 1st cir a nominee_trust is an entity created for holding legal_title to property with the trustees having only perfunctory duties upon termination of the trust the beneficiaries accede to title as ‘tenants in common in proportion to their beneficial interests ’ quoting birnham monahan the nominee_trust in massachusetts real_estate practice mass l q winter massachusetts law and naming the decedent as the settlor and sole beneficiary and joseph s maniglia as trustee the indenture of trust was recorded in the registry on date and has never been amended additionally an unrecorded statement of beneficial_interest designated the decedent as the sole beneficiary of the fam-trust also on date the decedent conveyed the property to frank s maniglia as trustee of the fam-trust for a nominal consideration and recorded the deed in the registry on date the decedent recorded a confirmatory deed in the registry which stated that because of a typographical error the previously recorded deed had mistakenly referred to frank s maniglia as trustee when in fact joseph s maniglia was the trustee joseph s maniglia managed the property except for a period in the early 1980s when he was unable to perform his management responsibilities the bank account into which rents were deposited and from which expenses were paid was at all times in the name of fam-trust on date joseph s maniglia signed a building permit with the city of boston which named fam trust as the owner of the property all documentation relating to the building permit indicated that fam trust or joseph s maniglia trustee of the fam-trust was the owner of the property on date the decedent refinanced the property with a dollar_figure loan from the winter hill federal savings loan association the mortgage on the property securing the loan was recorded in the registry immediately before recording the mortgage joseph s maniglia as trustee of the fam-trust conveyed the property to the decedent immediately after recording the mortgage the decedent reconveyed the property to joseph s maniglia as trustee of the fam-trust both conveyances were recorded in the registry mortgage interest on the refinanced loan was reported to the decedent the city of boston issued real_estate tax bills for the property to maniglia joseph s trst of fam tr the property was insured in the name of fam trust joe maniglia tr from through federal partnership returns were filed in the name of family_trust from through massachusetts state partnership returns were filed in the name of family_trust for taxable years through the partnership filed schedules k-1 partner’s share of income deductions credits etc indicating that the decedent and joseph s maniglia each owned a 50-percent interest in the partnership and reporting percent of the partnership’s income to each partner for taxable years through the decedent and joseph s maniglia each reported the income reported on the schedules k-1 on their individual federal_income_tax returns no written partnership_agreement exists and no formal records of the partners’ capital accounts or formal financial statements exist a form_706 united_states estate and generation-skipping_transfer_tax return was filed for the decedent’s estate on date schedule f other miscellaneous property not reportable under any other schedule of the estate_tax_return indicated that the decedent owned only a 50-percent interest in the fam trust a partnership owned equally by the decedent and joseph s maniglia and reported only percent of the property’s date of death value as determined by the estate discussion respondent contends that the property was owned by the fam- trust of which the decedent was the sole beneficiary and therefore the entire value of the property is includable in the decedent’s gross_estate the estate argues that the property was owned by a partnership and therefore only percent of the value of the property is includable in the decedent’s gross_estate schedule f of the decedent’s estate_tax_return states the decedent owns a interest in the fam trust a partnership ein the only asset held by the partnership is real_estate located pincite commonwealth ave boston ma the date of death value of the real_estate is dollar_figure only percent dollar_figure of the value of the property was reported as includable in the decedent’s gross_estate on schedule f the parties have stipulated that the date of death value is dollar_figure sec_2033 provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death see also sec_20_2033-1 estate_tax regs the gross_estate of a decedent includes under sec_2033 the value of all property whether real or personal beneficially owned by the decedent at the time of his death as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 the estate argues that substance should prevail over form contending that bare_legal_title does not establish ownership and that the court must examine the intent of the parties as well as their conduct to decide that a partnership owned the property in some circumstances a taxpayer may rely on substance over form 308_us_252 the taxpayer however must provide objective evidence that the substance of the transaction was in accord with the position argued by the taxpayer rather than the form set forth by all the relevant documents 87_tc_533 emphasis added the court will not the estate does not argue that the burden_of_proof should be on respondent pursuant to sec_7491 restructure the transaction with the benefit of hindsight in applying the substance_over_form_doctrine id pincite see also 417_us_134 while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not estate of rosenblatt v commissioner tcmemo_1977_12 we cannot treat lightly the formal manner in which properties are held lest we subject legal titles to unnecessary uncertainties and complicate the administration of law the estate has not produced sufficient credible_evidence to show that the ownership of the property is different from the form set forth in all the relevant documents and therefore has not proved that the substance of the transaction was different from its form the evidence offered on the estate’s behalf is joseph s maniglia’s testimony and that of his spouse and his accountant at trial joseph s maniglia stated that every real_estate broker on charles street in boston knew i was one of the owners of that building we agree that as the trustee of the fam-trust joseph s maniglia would be the legal holder of title to the property however the estate does not appear to appreciate the fact that as trustee joseph s maniglia would hold title to the property for its beneficial_owner under the fam-trust ie the decedent at trial the estate offered joseph s maniglia’s accountant mr pino as a witness mr pino’s testimony was of little help because of his poor memory he could not remember the year he became licensed as a certified_public_accountant the year he met the maniglias and began preparing their returns or whether he ever knew that joseph s maniglia was or was not a coowner of the property additionally mr pino’s admission that his license was suspended back then because of a tax_evasion conviction brings his credibility into question neither the filing of partnership returns in the name of family_trust for taxable years through nor the fact that joseph s maniglia performed managerial tasks with respect to the property is sufficient proof that a partnership owned an interest in the property there is no written partnership_agreement there are no balance sheets showing the partnership assets or formal financial statements indicating the property was owned by a partnership to the contrary the trust document mr pino stated on direct examination that he never received any documents from the maniglias indicating there was no partnership he also however never received any documents showing that joseph s maniglia jointly owned the property or that a partnership owned the property the only information mr pino ever received in the process of preparing the maniglias’ tax returns related to income and expenses deeds and other documents admitted into evidence8 indicate that the fam-trust owned the property that the decedent was the sole beneficiary of the fam-trust and that joseph s maniglia was the trustee of the fam-trust the estate contends that joseph s maniglia obtained a percent pro_rata share of the proceeds when the property was refinanced and that he contributed the dollar_figure in cash towards the purchase of the property however the estate has failed to offer any documentary_evidence corroborating its contentions the only evidence the estate offered to counter the documentary_evidence showing the decedent was the sole beneficial_owner of the property was the self-serving testimony of joseph s maniglia and the vague testimony of his wifedollar_figure joseph s maniglia we note that the record contains partnership returns that were filed in the name of family_trust schedule l balance sheets of the form_1065 u s partnership return of income did not list the property as a partnership asset in fact no partnership assets were listed on any of the schedules l admitted into evidence the partnership claimed on schedule b that it was not required to complete schedule l because the partnership’s total receipts for that year were less than dollar_figure the partnership’s total assets at the end of the year were less than dollar_figure and schedules k-1 were filed with the return and furnished to the partners on or before the due_date for the partnership return at trial joseph s maniglia conceded that there is no documentation proving that he contributed dollar_figure in cash joseph s maniglia’s wife linda maniglia testified that after graduating from college she and joseph s maniglia both worked as teachers lived in an inexpensive apartment and maintained a modest lifestyle in order to save money mrs continued testified that he was the record_owner of the property on the date of purchase but did not realize until 1990-whatever that his name was not on the title to the property joseph s maniglia however signed the trust document stating that he would hold any and all property that may be transferred to him as trustee hereunder for the sole benefit of the following person who is the sole beneficiary hereof marie a maniglia moreover in connection with the refinancing joseph s maniglia as trustee conveyed the property to the decedent and she reconveyed the property to joseph s maniglia as trustee continued maniglia testified that in addition to their joint checking account joseph s maniglia also maintained a separate_account where he deposited his earnings from coaching and different things mrs maniglia testified that it was her understanding that joseph s maniglia and her mother-in-law the decedent purchased the property with joseph s maniglia providing the dollar_figure downpayment from his separate_account mrs maniglia also testified however that she had no knowledge of how much money was in joseph s maniglia’s separate_account and that she never read any of his bank statements mrs maniglia further testified that joseph s maniglia and the decedent equally split the proceeds from the refinancing but that she was not sure where joseph s maniglia placed the proceeds from the transaction she personally did not have access to the funds but stated that if she wanted money she just got it from joe joseph s maniglia at trial respondent offered evidence of two mortgages secured_by other properties in joseph s maniglia’s name dated date in the amount of dollar_figure and date in the amount of dollar_figure joseph s maniglia’s name was on the mortgage documents relating to both other properties but not on the mortgage on the property these mortgages on other properties tend to show that joseph s maniglia should have understood the import of the documents he signed regarding the property we are not compelled to believe evidence which to it seems improbable or to accept as true uncorroborated evidence of interested witnesses even though uncontradicted 222_f2d_878 8th cir affg a memorandum opinion of this court we hold that the property was not owned by a partnership between the decedent and joseph s maniglia and that the fam-trust joseph s maniglia as trustee and the decedent as sole beneficiary owned the property at the decedent’s death accordingly respondent properly included the entire value of the property in the decedent’s gross_estate to reflect the foregoing decision will be entered for respondent
